     Case 1:20-cv-00683-NONE-JLT Document 27 Filed 04/27/21 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    ADRIAN JUAN LLOYD,                                     1:20-cv-00683-NONE-JLT (PC)

12                       Plaintiff,                          ORDER DENYING MOTION IN RE
                                                             SERVICE OF PROCESS AND CIVIL
13            v.                                             ACTION NUMBER (Doc. 17)

14    D. CASTILLO, et al.,                                   ORDER GRANTING MOTION
                                                             REQUESTING A RESPONSE TO
15                       Defendants.                         AMENDED COMPLAINT SUBMISSION
                                                             (Doc. 26)
16

17          Plaintiff filed motions seeking service of process, an explanation of a change of case number

18   on his trust account statement, acknowledgement that the Court received Plaintiff’s First Amended

19   Complaint, and an update on the status of his case. (Docs. 17, 26.)

20          Plaintiff’s First Amended Complaint was filed on December 14, 2020. (Doc. 23.) The Court

21   will screen the amended complaint in due course. If Plaintiff states viable claims for the case to

22   proceed, the Court will also determine, in due course, whether service is appropriate. Accordingly,

23   the Court GRANTS Plaintiff’s request for a status update (Doc. 26) as stated herein and DENIES

24   Plaintiff’s request for service of process. (Doc. 17).

25   ///

26   ///

27   ///

28   ///


                                                         1
     Case 1:20-cv-00683-NONE-JLT Document 27 Filed 04/27/21 Page 2 of 2

 1          With regard to the unassociated case number on Plaintiff’s trust statements, the Court is
 2   unable to advise on an incorrect case number on CDCR Inmate Statement Reports. Accordingly,
 3   the Court also DENIES Plaintiff’s request for advisement. (Doc. 17.)
 4

 5   IT IS SO ORDERED.

 6      Dated:    April 26, 2021                           _ /s/ Jennifer L. Thurston
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28


                                                     2
